DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/30/2020, 11/09/2020, 12/02/2020, 03/02/2020, 05/18/2020, and 07/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,883,822. Although the claims at issue are not identical, they are not patentably distinct from each other:

Application No. 17/076,799
U.S. Patent No. 10,883,822
Claim 1
Claim 1
A system, comprising:
A system, comprising:
an image sensor comprising a two-dimensional (2D) array of pixels, the image sensor capturing a 2D image of an object illuminated by an ambient light and by laser light; and
an image sensor comprising a two-dimensional (2D) array of pixels, the image sensor capturing a 2D image of a 3D object illuminated by an ambient light and by laser light;  and
a processing unit that determines a depth of the object illuminated by the ambient light and the laser light by:
a processing unit that determines a depth of the 3D object illuminated by the ambient light and the 
laser light;  wherein the processing unit determines the depth of the 3D object by:
determining an illuminance level of the ambient light;
determining an illuminance level of the ambient light;

for a given pixel in a row of pixels, receiving a pixel-specific output from the image sensor as 
one of: receiving the pixel-specific output as a linear integration of photoelectrons collected by the given pixel over a pre-determined time period 
based on the ambient light being at or below a predetermined illumination level
determining the depth of the object based on the pixel-specific output of the given pixel.
determining the depth of the 3D object based on a pixel-specific output of each pixel in the row of pixels.
Claim 2
Claim 1
wherein the processing unit further determines a depth of the object illuminated by the ambient light and the laser light by performing one of:
a processing unit that determines a depth of the 3D object illuminated by the ambient light and the 
laser light;  wherein the processing unit determines the depth of the 3D object by:
for the given pixel in the row of pixels, receiving the pixel-specific output from the image sensor as the integration of photoelectrons collected by the given pixel over the predetermined time period based on the ambient light being at or below the predetermined illumination level, and
for a given pixel in a row of pixels, receiving a pixel-specific output from the image sensor as 
one of: receiving the pixel-specific output as a linear integration of photoelectrons collected by the given pixel over a pre-determined time period 
based on the ambient light being at or below a predetermined illumination level
for the given pixel in the row of pixels, receiving the pixel-specific output based on an instantaneous photo-current produced by the given pixel during the predetermined time period upon detecting the laser light reflected from the 

pre-determined time period upon detecting the laser light reflected from the 3D object based on 
Claim 3
Claim 1
wherein the integration of the photoelectrons collected by the given pixel over the predetermined time period comprises a linear integration of the photoelectrons collected by the given pixel over the predetermined time period, and
for a given pixel in a row of pixels, receiving a pixel-specific output from the image sensor as 
one of: receiving the pixel-specific output as a linear integration of photoelectrons collected by the given pixel over a pre-determined time period 
based on the ambient light being at or below a predetermined illumination level
wherein the pixel-specific output based on the instantaneous photo-current produced by the given pixel during the predetermined time period comprises a natural logarithm of the instantaneous photo-current produced by the given pixel during the predetermined time period.
receiving the pixel-specific output based on a natural logarithm of an instantaneous photo-current produced by the given pixel during the 
pre-determined time period upon detecting the laser light reflected from the 3D object based on the ambient light being above the predetermined illumination level
Claim 4
Claim 2
wherein the predetermined illuminance level is 10000 lux.
wherein the predetermined illuminance level is 
10000 lux.
Claim 5
Claim 3
an Analog-to-Digital Converter (ADC) unit associated with a respective pixel in a row of pixels, the ADC generating a multi-bit output for the pixel based on the pixel capturing the 2D image of the object and generating a single-bit 


Claim 6
Claim 4
wherein the processing unit further determines the depth of the object by:
wherein the processing unit determines the depth 
of the 3D object by:
for each pixel in the row of pixels, configuring the ADC associated with the pixel to use the single-bit output to generate a pixel-specific timestamp value that is representative of a timing instance when the pixel detects the laser light reflected from the object;
for each pixel in the row of pixels, configuring the ADC associated with the pixel to use the single-bit output to generate a pixel-specific timestamp value that is representative of a timing instance when the pixel detects the laser light reflected from the 3D object
for a given pixel in the row of pixels, using the pixel-specific timestamp value to establish a correspondence between an offset distance between a collection optics associated with the image sensor and the pixel that detects the laser light reflected from the object and a scan angle used by a laser light source to project the laser light that is being detected by the pixel; and
for a given pixel in the row of pixels, using the pixel-specific timestamp value to establish a correspondence between an offset distance between a collection optics associated with the image sensor and the pixel that detects the laser 
light reflected from the 3D object and a scan angle used by a laser light source to project the laser light that is being detected by the pixel;  and
determining the depth of the object based on the offset distance and the scan angle.
determining the depth of the 3D object based on the offset distance and the scan angle.
Claim 7
Claim 5
further comprising a light source that illuminates the object using a point scan.
further comprising a light source that 
illuminates the 3D object using a point scan.
Claim 8
Claim 6
wherein the light source comprises a laser light source.
wherein the light source comprises a laser light 
source.
Claim 9
Claim 7
wherein the laser light source comprises one of a visible laser light source, a near infrared laser light source, a point light source, a monochromatic illumination source, and an X-Y addressable laser light source.
wherein the laser light source comprises one of 
a visible laser light source, a near infrared laser light source, a point light source, a monochromatic illumination source, and an X-Y addressable laser light source.
Claim 10
Claim 8
wherein the system comprises one of a mobile device, a smartphone, a tablet computer, a computing unit, a User Equipment (UE), an automobile, a virtual reality equipment, and a robot.
wherein the system comprises one of a mobile 
device, a smartphone, a tablet computer, a computing unit, a User Equipment 
(UE), an automobile, a virtual reality equipment, and a robot.
Claim 11
Claim 9
wherein each pixel is operative in a 2D imaging mode and a three-dimensional (3D) imaging mode, and
wherein each pixel is operative in a 2D imaging 
mode and a three-dimensional (3D) imaging mode, and
wherein the processing unit determines a depth of the object using at least one row of pixels in the image sensor and without using the 2D image captured by the image sensor.
wherein the processing unit determines a depth of the 3D object using at least one row of pixels in the image sensor and without using the 2D image captured by the image sensor.
Claim 12
Claim 10
A system, comprising:
A system, comprising:
an image sensor that captures a two-dimensional (2D) image of an object illuminated by an ambient light, the image sensor comprising a 2D array of pixels;
an image sensor that captures a two-dimensional 
(2D) image of a three-dimensional (3D) object illuminated by an ambient light, the image sensor comprising a 2D array of pixels;

a light source that illuminates the 3D object using a light point scan; and
a processing unit that determines a depth of the object illuminated by the ambient light and the light point scan using at least one row of pixels in the image sensor by:
a processing unit that determines a depth of the 3D object illuminated by the ambient light and the 
light point scan using at least one row of pixels in the image sensor; wherein the processing unit is operative to:
determining an illuminance level of the ambient light,
determine an illuminance level of the ambient light;
setting the image sensor to operate in a first mode of operation based on the ambient light being at or below a predetermined illuminance level, or a second mode of operation based on the ambient light being above the predetermined illuminance level,
prepare the image sensor to operate in a linear mode of operation based on the ambient light being at or below a predetermined illuminance level, or a logarithmic mode of operation based on the ambient light being above the predetermined illuminance level;
receiving a pixel-specific output from the image sensor for each pixel in the row of pixels based on the set mode of operation, and
receive a pixel-specific output from the image sensor for each pixel in the row of pixels;  and
determining the depth of the object based on all pixel-specific outputs received from the image sensor.
determine the depth of the 3D object based on all pixel-specific outputs received from the image sensor.
Claim 13
Claim 10
wherein the first mode of operation is a linear mode of operation, and the second mode of operation is a logarithmic mode of operation.
prepare the image sensor to operate in a linear mode of operation based on the ambient light being at or below a predetermined illuminance level, or a logarithmic mode of operation based on 
Claim 14
Claim 12
wherein the light source comprises a laser light source.
wherein the light source comprises a laser 
light source.
Claim 15
Claim 13
wherein the laser light source comprises one of a visible laser light source, a near infrared laser light source, a point light source, a monochromatic illumination source, and an X-Y addressable laser light source.
wherein the laser light source comprises one 
of a visible laser light source, a near infrared laser light source, a point light source, a monochromatic illumination source, and an X-Y addressable laser 
light source.
Claim 16
Claim 14
an Analog-to-Digital Converter (ADC) unit associated with each respective pixel in the row of pixels, the ADC being operative to generate a multi-bit output for the respective pixel based on capturing the 2D image of the object and generate a single-bit output for the respective pixel based on the processing unit determining the depth of the object.
an Analog-to-Digital Converter (ADC) unit associated with each respective pixel in the row of pixels, the ADC being operative to generate a multi-bit output for the respective pixel based on capturing the 2D image of the 3D object and generate a single-bit output for the respective pixel based on the processing unit determining the depth of the 3D object.
Claim 17
Claim 15
wherein the predetermined illuminance level is 10000 lux.
wherein the predetermined illuminance level is 
10000 lux.
Claim 18
Claim 16
wherein at least one pixel in the 2D array being operable in a 2D imaging mode and a 3D imaging mode, and
wherein each pixel in the 2D array being 
operable in a 2D imaging mode and a 3D imaging mode, and

wherein the processing unit determines the depth of the 3D object using at least one row of pixels in 
the image sensor.
Claim 19
Claim 17
wherein the image sensor comprises a 2D Red, Green, Blue (RGB) sensor.
wherein the image sensor comprises a 2D Red, 
Green, Blue (RGB) sensor.
Claim 20
Claim 18
wherein the system comprises one of a mobile device, a smartphone, a tablet computer, a computing unit, a User Equipment (UE), an automobile, a virtual reality equipment, and a robot.
wherein the system comprises one of a mobile 
device, a smartphone, a tablet computer, a computing unit, a User Equipment (UE), an automobile, a virtual reality equipment, and a robot.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,718,605. Although the claims at issue are not identical, they are not patentably distinct from each other:

Application No. 17/076,799
U.S. Patent No. 10,718,605
Claim 1
Claim 1
A system, comprising:
A system comprising:
an image sensor comprising a two-dimensional (2D) array of pixels, the image sensor capturing a 2D image of an object illuminated by an ambient light and by laser light; and
an image sensor that captures a two-dimensional (2D) image of a three-dimensional (3D) object illuminated by ambient light, wherein the image sensor has a plurality of pixels arranged in a 2D array and wherein each pixel in the 2D array is operable in 2D as well as 3D imaging modes;


a processing unit that determines a depth of the 3D object, illuminated by the ambient and laser light
determining an illuminance level of the ambient light;
Claim 2: determining an illuminance level of the ambient light;
for a given pixel in a row of pixels, receiving a pixel-specific output from the image sensor as an integration of photoelectrons collected by the given pixel over a predetermined time period based on the ambient light being at or below a predetermined illumination level; and
for a given pixel in the row of pixels, receiving a pixel-specific output from the image sensor as one of the following: when the ambient light is at or below a pre-defined illuminance level, receiving the pixel-specific output as a linear integration of photoelectrons collected by the given pixel over a pre-determined time period, 
determining the depth of the object based on the pixel-specific output of the given pixel.
determining the depth of the 3D object based on the pixel-specific output of each pixel in the row of pixels
Claim 12
Claim 6
A system, comprising:
A system comprising:
an image sensor that captures a two-dimensional (2D) image of an object illuminated by an ambient light, the image sensor comprising a 2D array of pixels;
an image sensor operative to capture a two-dimensional (2D) image of a three- dimensional (3D) object illuminated by ambient light, wherein the image sensor has a plurality of pixels arranged in a 2D array, each pixel in the 2D array being operable in 2D as well as 3D imaging modes; 

a laser light source operative to illuminate the 3D object using a point scan with laser light
a processing unit that determines a depth of the object illuminated by the ambient light and the light point scan using at least one row of pixels in the image sensor by:
a processing unit operative to determine a depth of the 3D object, illuminated by the ambient and laser light using at least one row of pixels in the image sensor.
determining an illuminance level of the ambient light,
Claim 9: determine an illuminance level of the ambient light;
setting the image sensor to operate in a first mode of operation based on the ambient light being at or below a predetermined illuminance level, or a second mode of operation based on the ambient light being above the predetermined illuminance level,
prepare the image sensor to operate in one of the following modes: a linear mode of operation when the ambient light is at or below a pre-defined illuminance level, and a logarithmic mode of operation when the ambient light is above the pre-defined illuminance level;
receiving a pixel-specific output from the image sensor for each pixel in the row of pixels based on the set mode of operation, and
receive a pixel-specific output from the image sensor for each pixel in the row of pixels; and
determining the depth of the object based on all pixel-specific outputs received from the image sensor.
determine the depth of the 3D object based on all pixel-specific outputs received from the image sensor.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,132,616. Although the claims at issue are not identical, they are not patentably distinct from each other:

Application No. 17/076,799
U.S. Patent No. 10,132,616
Claim 1
Claim 18
A system, comprising:
A system comprising:
an image sensor comprising a two-dimensional (2D) array of pixels, the image sensor capturing a 2D image of an object illuminated by an ambient light and by laser light; and
an image sensor that captures a two-dimensional 
(2D) image of a three-dimensional (3D) object illuminated by ambient light, a laser light source that illuminates the 3D object using a point scan 
with laser light, wherein the laser light is in addition to the ambient light
a processing unit that determines a depth of the object illuminated by the ambient light and the laser light by:
a processing unit that determines a depth of the 3D object, illuminated by the ambient and laser lights, using at least one row of pixels in the image 
sensor, wherein the processing unit performs following operations to determine the depth of the 3D object:
determining an illuminance level of the ambient light;
determining an illuminance level of the ambient light,
for a given pixel in a row of pixels, receiving a pixel-specific output from the image sensor as an integration of photoelectrons collected by the given pixel over a predetermined time period based on the ambient light being at or below a predetermined illumination level; and
using at least one row of pixels in the image 
sensor; preparing the image sensor to operate in one of the following modes: a first mode of operation when the ambient light is at or below a pre-defined illuminance level; receiving a pixel-specific output from the image sensor for each pixel in the row of pixels
determining the depth of the object based on the pixel-specific output of the given pixel.
determining the depth of the 3D object based on all pixel-specific outputs received from the image 
sensor. 
Claim 12
Claim 18

A system comprising:
an image sensor that captures a two-dimensional (2D) image of an object illuminated by an ambient light, the image sensor comprising a 2D array of pixels;
an image sensor that captures a two-dimensional 
(2D) image of a three-dimensional (3D) object illuminated by ambient light, wherein the image sensor has a plurality of pixels arranged in a 2D array and wherein each pixel in the 2D array is operable in 2D as well as 3D imaging modes;
a light source that illuminates the object using a light point scan; and
a laser light source that illuminates the 3D object using a point scan with laser light, wherein the laser light is in addition to the ambient light,
a processing unit that determines a depth of the object illuminated by the ambient light and the light point scan using at least one row of pixels in the image sensor by:
a processing unit that determines a depth of the 3D object, illuminated by the ambient and laser lights, using at least one row of pixels in the image 
sensor, wherein the processing unit performs following operations to determine the depth of the 3D object:
determining an illuminance level of the ambient light,
determining an illuminance level of the ambient light,
setting the image sensor to operate in a first mode of operation based on the ambient light being at or below a predetermined illuminance level, or a second mode of operation based on the ambient light being above the predetermined illuminance level,
preparing the image sensor to operate in one of the following modes: a first mode of operation when the ambient light is at or below a pre-defined illuminance level, and a second mode of operation when the ambient light is above the pre-defined illuminance level
receiving a pixel-specific output from the image sensor for each pixel in the row of pixels based on the set mode of operation, and
receiving a pixel-specific output from the image sensor for each pixel in the row of pixels, and

determining the depth of the 3D object based on all pixel-specific outputs received from the image 
sensor.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,883,821. Although the claims at issue are not identical, they are not patentably distinct from each other:

Application No. 17/076,799
U.S. Patent No. 10,883,821
Claim 1
Claim 16
A system, comprising:
A system, comprising:
an image sensor comprising a two-dimensional (2D) array of pixels, the image sensor capturing a 2D image of an object illuminated by an ambient light and by laser light; and
an image sensor that captures an image of an object illuminated concurrently by a first light and a second light, wherein the image sensor comprises at least one pixel;
a processing unit that determines a depth of the object illuminated by the ambient light and the laser light by:
a processing unit that determines a depth of the object using the pixel, the processing unit determining the depth of the object based on an output of the pixel, the processing unit determined the depth of the object by:
determining an illuminance level of the ambient light;
determining an illuminance level of the first light;
for a given pixel in a row of pixels, receiving a pixel-specific output from the image sensor as an integration of photoelectrons collected by the given pixel over a predetermined time period 


determining the depth of the object based on the pixel-specific output of the pixel.
Claim 12
Claim 1
A system, comprising:
A method, comprising:
an image sensor that captures a two-dimensional (2D) image of an object illuminated by an ambient light, the image sensor comprising a 2D array of pixels;
capturing by a pixel of an image sensor an image of an object illuminated by at least a first light;
Claim 2: wherein the first light comprises ambient light and the second light comprises laser light.
Claim 9: wherein the image sensor is a two-dimensional (2D) RGB (Red, Green, Blue) sensor, and wherein the pixel in the image sensor is operable in a 2D imaging mode and a three-dimensional (3D) imaging mode.
a light source that illuminates the object using a light point scan; and
Claim 3: wherein illuminating the object by the second light includes illuminating the object using a point scan with the second light.
a processing unit that determines a depth of the object illuminated by the ambient light and the light point scan using at least one row of pixels in the image sensor by:
determining a depth of the object using an output of the pixel, the determining the depth of the object including
determining an illuminance level of the ambient light,
Claim 16: determining an illuminance level of the first light;
setting the image sensor to operate in a first mode of operation based on the ambient light being at or below a predetermined illuminance level, or a 


generating a pixel-specific output from the pixel by performing one of the following:
determining the depth of the object based on all pixel-specific outputs received from the image sensor.
determining the depth of the object based on the pixel-specific output the pixel.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,704,896. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe systems and methods for capturing by an image sensor an object illuminated by a first and second light source, where one light source is ambient light, and one is laser light. Additionally, both sets of claims describe determining the depth of the object by determining the illuminance of the first light source, and preparing the image sensor to operate in modes depending on whether the light is at or below, or above, a pre-determined illuminance level, followed by generating a pixel specific output for each pixel in a row of pixels and determining the depth of the object. 


Allowable Subject Matter
Claims 1-20 would be allowable if the rejection(s) on the grounds of nonstatutory double patenting set forth in this Office action are obviated.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to wherein the processing unit is operative to: determine an illuminance level of the ambient light; for a given pixel in a row of pixels, receiving a pixel-specific output from the image sensor as an integration of photoelectrons collected by the given pixel over a predetermined time period based on the ambient light being at or below a predetermined illumination level; and determining the depth of the object based on the pixel-specific output of the given pixel.

The closest prior art of reference, Shpunt et al. (U.S. Publication No. 2013/0127854), discloses methods and apparatuses for efficient projection of patterns, particularly for 3D mapping, comprising objective optics which form an image on a sensor of the projected pattern appearing on the scene in the region of interest. However, Shpunt does not expressly disclose wherein the processing unit is operative to: determine an illuminance level of the ambient light; prepare the image sensor to operate in a linear mode of operation based on the ambient light being at or below a predetermined illuminance level, or a logarithmic mode of operation based on the ambient light being above the predetermined illuminance level; receive a pixel-specific output from the image sensor for each pixel in the row of pixels; and determine the depth of the object based on all pixel-specific outputs received from the image sensor.

The next closest prior art of reference, Ovsiannikov et al. (U.S. Publication No. 2014/0078381), discloses a control circuit which is electronically coupled to the image sensor and the light source, the control circuit configured to drive the light source with signals that cause the light source to project light to the object without interruption during at least a first time interval when all rows of a frame of pixels within the array are being sequentially read and during a second time interval when all rows of the frame of pixels within the array are being sequentially read. However, Ovsiannikov does not expressly disclose 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/JAMES M PONTIUS/Primary Examiner, Art Unit 2488